MEMORANDUM **
Defendant seeks to suppress the officer’s observation of his physical characteristics, but these observations are not suppressible “fruits” because the allegedly illegal patdown and arrest did not “ ‘significantly direct the investigation’ ” to the characteristics the detective observed. United States v. Foppe, 993 F.2d 1444, 1449 (9th Cir.1993) (quoting United States v. Chamberlin, 644 F.2d 1262, 1269 (9th Cir.1980)). The evidence seized as a result of the patdown did not help the detective connect defendant to the bank robbery.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.